Title: To Thomas Jefferson from Petre Huerne, 20 March 1804
From: Huerne, Petre
To: Jefferson, Thomas


          
            Monsieur.
            Jonhstown Mongomery Conty   Etat de New-york. le 20 Mars 1804.
          
          Je Lhonneur de prende La libertee de madresser a vous et vous prier de rende service a une malheureuse famille, je suis un Colon de Ste. Domingue; après quinze annees d’Experience sur la Culture de cette Colony, après avoire perdu toutes mes proprietées par les Incendies, depuis dix ans je me suis retiré avec mon Epouse et un Enfant dans l’Etat de Newyork, et depuis ma famille est augmente jusqu’a Cinq, En 1796 J’ai été Naturalissé Citoyens des Etats-Unis, il y a Sept ans que je demeure a Jonhstown Mongomery Conty, Je Suis particulierement Connu de Monsieur Thomas Sammons, representant de Mongomery Conty au Congrès de présent a Washinton.
          Ayant perdu tout esperantes sur mes proprietés a st. Domingue, je desirerois me rendre avec ma famille a la Louisianne; mes facultés Sont très petites et insufiseante pour la depense du Voyage, Jai recours a vous Monsieur pour vous prier de me de macorder et a ma famille le passage Gratuit; si mes faible tallens dans les bureaux de L’administration de La Louisianne pouvoit vous être agreable et que vous Voulies maceorder quelques offices je Laccepterès avec une eternelle réconnoissance.
          Je me repose Sur votre humanitée et sur le dessire que vous manifesté journellement a Secourire les Malheureuses familles—mon Caractere, ma situation; ma Conduite peuvent vous être detailler par lorganne de Monsieur Thomas Sammons.
          Si je suis assés heureux que ma réquête puisse obtenir quelques faveurs, je me renderez avec ma famille a la Ville qu’il vous plaira m’ordonner.
          J ai L’honneur d’être avec Respect. Monsieur Votre très humble Obeissant Serviteur
          
            Petre huerne
          
          
            N.B. Je me rend à Newyork avec ma famille pour y rester, Barlay Street No. 6.
          
         
          Editors’ Translation
          
            
              Sir,
              Johnstown, Montgomery County, New York State. 20 Mch. 1804 
            
            I am taking the liberty of pleading with you to help a misfortunate family. I am a colonist from Saint-Domingue with fifteen years experience farming the colony. After losing all my possessions to the flames, I left Saint-Domingue ten years ago with my wife and child and settled in New York State. Since then my family has grown to five. In 1796, I became an American citizen. For the past seven years I have been living in Johnstown, Montgomery County. Mr. Thomas Sammons, Montgomery County representative to Congress, who is now in Washington, knows me very well.
            Having lost all hope for my property in Saint-Domingue, I wish to settle my family in Louisiana, but my humble resources are insufficient for the journey. My recourse, Sir, is to beg you to give me and my family free passage. If my modest talents could be useful to you in administering Louisiana, and if you were willing to give me a position, I would accept it with eternal gratitude.
            I trust in your humanity and the desire you show each day to help families in need. Mr. Thomas Sammons can vouch for my character, circumstances, and conduct.
            If I should have the good fortune of having my request granted, I would take my family to whatever city you designated.
            I have the honor, Sir, of being your respectful and very obedient servant
            
              Petre huerne
            
            
              N.B. My family and I are going to stay in New York at 6 Barclay Street.
            
          
        